DISMISS and Opinion Filed August 30, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00729-CV

                      E. HENRY HARMON, Appellant
                                   V.
    NATIONSTAR MORTGAGE/MR. COOPER LLC, GREENPOINT MORTGAGE
      FUNDING INC., AND U.S. BANK NATIONAL ASSOCIATION, Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-04644

                             MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                Opinion by Chief Justice Burns
       Appellant’s filing fee, docketing statement, and brief in this case are overdue. By postcard

dated June 21, 2019, we notified appellant the $205 filing fee was due. We directed appellant to

remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated June 21, 2019, we notified appellant the

docketing statement had not been filed in this case. We directed appellant to file the docketing

statement within ten days. We cautioned appellant that failure to do so might result in dismissal

of this appeal. By postcard dated August 13, 2019, we notified appellant the time for filing his

brief had expired. We directed appellant to file a brief and an extension motion within ten days.

We cautioned appellant that failure to file a brief and an extension motion would result in the

dismissal of this appeal without further notice.
       To date, appellant has not paid the filing fee, filed his docketing statement, filed his brief,

or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                   /Robert D. Burns, III/
                                                   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE


190729F.P05




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 E. HENRY HARMON, Appellant                       On Appeal from the 134th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-19-00729-CV       V.                      Trial Court Cause No. DC-18-04644.
                                                  Opinion delivered by Chief Justice Burns.
 NATIONSTAR MORTGAGE/MR.                          Justices Whitehill and Molberg
 COOPER LLC, GREENPOINT                           participating.
 MORTGAGE FUNDING INC. U.S.
 BANK NATIONAL ASSOCIATION,
 Appellees

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee NATIONSTAR MORTGAGE/MR. COOPER LLC,
GREENPOINT MORTGAGE FUNDING INC.; and U.S. BANK NATIONAL ASSOCIATION
recover their costs of this appeal from appellant E. HENRY HARMON.


Judgment entered August 30, 2019




                                            –3–